Case 1:20-cr-00174-DMT Document 48 Filed 12/01/20 Page 1 of1

™

Case 1:20-cr-00174 -MT *SEALED* Document6 Filed. .07/20 Page 1 of 2

Lacal AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

v. )
Malachi D. Lloyd a/k/a Malik a/k/aTMC Mali a/k/a Case No. 1:20-cr-174-01 .
Moneycounter Mali ) a
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer r

1

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
Malachi D. Lloyd a/k/a Malik a/k/aTMC Mali a/k/a Moneycounter Mali

(name of person to be arrested)

who is accused of an offense or violation based on the following document filed with the court:

@ Indictment O Superseding Indictment- © Information © Superseding Information © Complaint

(1 Probation Violation Petition C Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances

 

Date: 10/07/2020 __

 

/s/ Carla Schultz

Issuing officer's signature

Carla Schultz, Deputy Clerk

City and state: Bismarck, ND

 

Printed name and litle

 

Return

 

This warrant received on (date) _f Q- 7-20 . and the person was arrested on (date) Z O~Al “A. a2o
at (citvand state) og let 0 of har a

Date: fW- 21-2926 2

L carne Povo 8 putin,

ar ae Printed name and title

  

 

 

Arresting officef’s signature

 

 

 
